te ay Nenana O28 Oe QE PRUE,

“Case TOTO OODGT- = ren TEtroTTee
£888 LEN LESUNITED STATES DISTRICT COUR

for the
DISTRIC OF RHODE ISLAND

   

 

 

 

Carline Vilbon

 

 

 

Plaintiff(s)
Vv.
1. The Department of Children, Youth and Families

Civil Action No.

2. The Lifespan Facilities
3. The Rumford House Group Home

 

Smee New Sms Smee Sonat Sena! Sete” Seager Seapet! Snare Senge Nae”

Defendant(s)

SUMMONS IN A CIVIL ACTION

1. Kevin Aucoin, director of the Department of Children, Youth and Families,

To: Defendant's name and address) 101Friendship Street, Providence, RI. 02903.

2. Timothy Babineau CEO of the Lifespan facilities, 593 Eddy Street, Providence, Ri.
02903

\A. Arthur Mercurio, director of residential services at the Rumford House group hame. 2
Farrell Place, Rumford, RI. 02916

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whese name and address are: Carline Vilbon =

74 Prince Street, Pawtucket, RI. 02860 : mse

ory
pi

; .
If you fail to respond, judgment by default will be entered against you for the relief demandéd in the complaint.
You also must file your answer or motion with the coutt. : iad

CLERK OF COURT

    

ee

Le

Date: 06/10/2021

 

 

Signature of Clerk or Deputy Clerk
AO 440 Rev. 06/12) Summons in a Civil Action (Page 2)

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, ifany) Arthur Mercurio, residential director of the Rumford House

 

was received by me on (date)

(1 I personally served the summons on the individual at (place) in Uy FO Ky Hy VsE 6 hoot H6 AE

on (date) > or

 

I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

 

 

 

on (date) , and mailed a copy to the individual’s last known address; or

(9 I served the summons on (name of individual) A\ AT 4H Ue (le E Q CURL , who is

designated by law to accept service of process on behalf of (name of or ‘ganization) «yu Ne R ) Ho USE. ¢ QouP Ho fi iP.
on (date) >

C) I returned the summons unexecuted because 3 Or

(Other (specify):

> LEFT THE SUMToVSAUD CONPZLANVT ATE NOOR Based ow
Agenits RERUSAL TO ACCENT 7M Se Docu lens -

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

 

v (wor _| yl AY)

Server's signature

Date:

 

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
ERAS TY UNG Y. ULF OULLEULIS Ht db EVER ACLIULL

Case L.2t-CV-UUzor-Iv

  

 

UNITED STATES DISTRICT COURT

for the
DISTRIC OF RHODE ISLAND

 

 

Carline Vilbon
Pik ee 2
é& e $
Plaintiff(s) Ck f. i ? 4 ¢
v. Civil Action No. wea hal ff

1. The Department of Children, Youth and Families

2. The Lifespan Facilities
3. The Rumford House Group Home

 

Defendant(s)

SUMMONS IN A CIVIL ACTION : ed

/1. Kevin Aucoin, director of the Department of Children, Youth and Farhilies,

To: (Defendant's name and address 107Friendship Street, Providence, RI. 02903. 0

2. Timothy Babineau CEO of the Lifespan facilities, 593 Eddy Street, -Rrovidence, RI.
02903
i

a
3. Arthur Mercurio, director of residential services at the Rumford House group home. 2
Farrell Place, Rumford, RI. 02916

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attomey,
whose name and address are: Carline Vilbon

74 Prince Street, Pawtucket, RI. 02860

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

 

Date: _ 06/10/2021

 

Signature of Clerk or Deputy Clerk

\awpA Oningee?

c
AO 440 440 (Rev. 06/12) Summons ina a Civil Action (Page 2)

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, ifany) Kenin Aucouin, director of DCYF

was received by me on (date) LIV) pb ow a ik = 0 D

m1 personally served the summons on the individual at (place)

on (date) Ol | LS i) (2 {so
oy I left the summons at the individual’s residence or usual place of abode with (name) L |

‘ , aperson of suitable age and discretion who resides there,
ORMEROD d mailed , the individ re t kn dd
on (date) , and mailed a copy to the individual’s las own address; or
a of DCYF

1 served the summons on (name of individual) KE V j Ww A Ve OU i w, Df pec Ton: who is
designated by law to accept service of process on behalf of (name of organization) DEP) gt ME ve T o £ p My) / L [ PEM

rouTH AMO FAM /LIES onawe) 0) 6/18) 26.21 3

Cl} I returned the summons unexecuted because 3 or

[Other (specifi): Z{ VDA ORNERON WwW BAGTE REFUSED DUETO THE AW SE
OF OWE OF HER 0 0 WORKERY W HoToLb HERT 0 Dovel AEPT the
SU NNOWS Ap COMPL NUT:

My fees are $ for travel and $ for services, for a total of $ 0.00

 

 

 

 

 

 

 

I declare under penalty of perjury that this information is true.

16 f18/262| Long [i looer
. ee 4 - Ser ver ¥’s signature

Printed name and title

Date:

 

 

 

 

Server’s address

Additional information regarding attempted service, etc:
AU: 44U (Kev. Voy 12) Summons in a Civil Action

 
   

— 4

UNITED STATES DISTRICT COURT

for the
DISTRIC OF RHODEISLAND [F]

Carline Vilbon

 

 

Plaintiff(s)
Vv.
1. The Department of Children, Youth and Families

Civil Action No.

2. The Lifespan Facilities
3. The Rumford House Group Home

 

See Ne ee ee Nee ee nee Nene Nee Nee ere”

Defendant(s)

Pel LIRA 10

SUMMONS IN A CIVIL ACTION

4. Kevin Aucoin, director of the Department of Children, Youth and. Famili ilies,

To: Defendant's name and address) 44 Eciendship Street, Providence, RI. 02903. : ue

V2. Timothy Babineau CEO of the Lifespan facilities, 593 Eddy Street, Providence, Rl.
02903

3. Arthur Mercurio, director of residential services at the Rumford House group home. 2
Farrell Place, Rumford, RI. 02916

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: . .
Carline Vilbon

74 Prince Street, Pawtucket, RI. 02860

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK,OF COURT

 

Date: 06/10/2021

 

Signature of Clerk or Deputy Clerk)
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ, P. 4 ())

This summons for (name of individual and title, if any) Timothy Babineau CEO of Lifepan facilities

was received by me on (date) in Hf Ol. L E Ve. } WV, Vn
wr I personally served the summons on the individual at (place) Lj Fé S$ fj Al/ FE AL, 24 ty ES

On (date) | / 2d { ; or

 

 

ow left the summons at the individual’s residence or usual place of abode with (name) fh r¢. /4o) / pe VEl Vd E

, 4 person of suitable age and discretion who resides there,

on (date) 6 | 6 | 2b 2), and mailed a copy to the individual’s last known address; or

Hf I served the summons on (name of individual) +[ not Hi 6 A 6 j MEN ) , who is .
designated by law to accept service of process on behalf of (name of organization) LIFE off, V FAC | Lyf, / E 4
on (date) 0 C//1% 14/262) 30

(J I returned the summons unexecuted because > or

 

 

 

© Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: Uk / | 8/ 20 2] SY Aa ll, 4)
’ “Server's signature

Printed name and title

  

 

 

 

Server’s address

Additional information regarding attempted service, etc:
